*980Opinión disidente emitida, en etapa de reconsideración, por el
Juez Asociado Señor Negrón García.
H-4
Reafirmamos nuestra discrepancia con la decisión de 13 de diciembre que revocó las convicciones de posesión de sustancia controlada con intención de distribuirla (Art. 401(a)(1), 24 L.P.R.A. sec. 2401(a)(1)), y ordenó un nuevo juicio.(1) La conclusión mayoritaria es que el tribunal de instancia debió impartir una instrucción por el delito me-nor de posesión simple.
Un tribunal sólo viene obligado a brindar instrucciones sobre un delito menor si la prueba lo justifica. Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989); Pueblo v. González Colón, 110 D.P.R. 812 (1981); Pueblo v. Prados García, 99 D.P.R. 384 (1970) Pueblo v. Gagot Mangual, 96 D.P.R. 625 (1968); Pueblo v. Del Valle, 91 D.P.R. 174 (1964). No procede si no hay base en la prueba, aim cuando la defensa las solicite. Pueblo v. Corales Irizarry, 107 D.P.R. 481 (1978); Pueblo v. Merced Jiménez, 100 D.P.R. 270 (1971); Pueblo v. Cabrera Lozada, 99 D.P.R. 689 (1971).
I-H HH
Tal es la situación de autos. La razón de decidir {ratio decidendi) para la mayoría concluir que “era meritorio que el juez impartiera la instrucción al Jurado sobre el delito de posesión de sustancias controladas”, descansó en el aserto de que “[l]a cantidad de sustancias controladas ocu-*981padas a los apelantes no era lo suficientemente grande como para inferir, sin más y con exclusión de otros delitos, la intención de distribuir”. Pueblo v. Lorio Ormsby I, 137 D.P.R. 722, 728 (1994).
Ello ignora dos (2) hechos incontrovertibles. Primero, los testimonios de los propios acusados apelantes Peter Lo-rio Ormsby y Sánchez Pérez, a los efectos de que no eran adictos ni usuarios de drogas. E.N.P., págs. 35 y 40. Y se-gundo, no cabría calificar de ínfimas las cantidades de marihuana y heroína ocupadas. Diez (10) cigarrillos de marihuana y varias envolturas de decks de heroína, consistente de .33 gramos. Cf. Pueblo v. Rosa Burgos, 103 D.P.R. 478 (1975).
Ante la admisión de los propios acusados de que no eran adictos ni usuarios, la única conclusión lógica era que la sustancia controlada ocupada era para distribución, y no para uso personal. Ello, por imperativo, excluía la instruc-ción sobre posesión para uso. Cf. Pueblo v. Claudio Serrano, 102 D.P.R. 726 (1974); Pueblo v. Cestau Moreno, 91 D.P.R. 755 (1965).
Debemos reconsiderar y confirmar.

 Excepto la convicción de la apelante Wildie Sánchez Pérez por infracción al Art. 179 del Código Penal, 33 L.P.R.A. sec. 4285.